Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-30,35-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barraclough et al (“Barraclough”, US 2018/0349638) in view of Dirks et al (“Dirks”, US 2017/0132659) in view of Garner et al (“Garner”, US 2018/0032155)


As per claim 25, Barraclough teaches a do-not-disturb method, applicable to a terminal on which a first application is installed, wherein the method comprises: 
displaying an interface of the first application (Figure 8F); 
when the interface of the first application comprises a media playing window ([0115] The content 870 can include various types of content items, including text content 871, 872, and media content 880.  The media content 880 can present a media item 882 as a content item, as well as a media control 884 to initiate, pause, or stop playback of the media item 882.  For example, if auto-playback is enabled for the media item 882, a user can use the media control 884 to pause playback of the media item.  The user can also use the media control 882 to initiate playback of a media item that is set to auto-play, but auto-play is prevented due to display settings for the content 870.  The application 860 can include settings that can configure the display of content 870. See Also 8F) , 
if the first application is in a media do-not-disturb mode, determining whether playing of first media in the window is triggered by a playing operation of a user; if the playing of the first media in the window is triggered by the playing operation of the user, playing the corresponding media; ([0090] In addition, the user action can include choosing to play a video in which auto-play was disabled (e.g. via a default system setting or preference).  In one embodiment, this can include choosing to play the video in which auto-play was disabled within a predetermined time value of visiting the webpage.)  
Barraclough fails to distinctly point out pausing or stopping media if the window is not triggered by a playing operation of a user. However, Dirks teaches
if the playing of the first media in the window is not triggered by the playing operation of the user, pausing or stopping play of the corresponding media  ([0055] For example, a sports video clip may play, but may be preceded by a video 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Dirks with the method of Barraclough. Motivation to do so would have been to provide way to suppress unwanted autoplay videos from distracting the user. 
Dirks-Barraclough fails to particularly point out pausing playing of an image of the corresponding media and not pausing playing of a sound of the corresponding media. However, Garner teaches pausing playing of an image of the corresponding media and not pausing playing of a sound of the corresponding media ([0029] In an embodiment, with the click of a single button (or menu selection) on control device 112, media device 102 may pause/stop video 108A output, while continuing audio 108B output. With a second button click the video 108A may be resumed, while the audio 108B is paused/stopped. With a third click, both may be resumed in normal operation, or transferred to another output device 110, including control device 112 which may have video and/or audio capabilities. These button clicks may be shortcuts to adjust output settings 118.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Garner with the method of Dirks-Barraclough. Motivation to do so would have been to save expensive rendering cost by 


creating a player to play the first media, and determining a creation time point of the player ([0089] When monitoring user interactions in relation to auto-play of media content, the system can infer a preference for enabling auto-play.  Accordingly, the system can monitor various user interactions that provide an indication for a user preferring to enable auto-play.  For example, the user interaction can include allowing the auto-playing of media content to exceed a predetermined time value once presenting the media content to the user.  As referred to herein, a time value can include a time interval (e.g. 10 seconds) or various other values such as percentage (e.g. viewing more than 50% of the length of the content item).); and wherein determining whether playing of first media in the window is triggered by a playing operation of a user comprises: 
determining whether a target input event exists in a set of obtained input events, wherein the target input event is an input event corresponding to the playing operation of the user, a distribution time point of the target input event is earlier than the creation time point of the6International Application No. PCT/CN2018/083963 Attorney Docket No. 13210063USPreliminary Amendmentplayer, a time difference between the distribution time point of the target input event and the creation time point of the player is less than a first preset duration, and the target input event is distributed to the first application; ([0090] In addition, the user action can include choosing to play a video in which auto-play was disabled (e.g. via a default system setting or 
if the target input event exists, determining that the playing of the first media in the window was triggered by the playing operation of the user ([0090] In addition, the user action can include choosing to play a video in which auto-play was disabled (e.g. via a default system setting or preference).  In one embodiment, this can include choosing to play the video in which auto-play was disabled within a predetermined time value of visiting the webpage.); and if the target input event does not exist, determining that the playing of the first media in the window was not triggered by the playing operation of the user (else if user does not choose to play, then play will be stopped or muted see Dirks) 




As per claim 27, Barraclough teaches the do-not-disturb method according to claim 26, wherein a package name of an application to which the target input event is distributed is the same as a package name of the first application; and/or a process ID of an application to which the target input event is distributed is the same as a process ID of the first application ([0115]-[0131]  The function calls or other invocations of the API may send or receive one or more parameters through a parameter list or other structure.  A parameter can be a constant, key, data structure, 

As per claim 28 Dirks teaches the do-not-disturb method according to claim 25, wherein if the playing of the first media in the window was not triggered by the playing operation of the user, and a total duration of the first media is greater than a second duration, the playing of the first media is paused or stopped ([0055] For example, a sports video clip may play, but may be preceded by a video advertisement.  Some video advertisements auto play, some may auto play, but may be stopped and discarded or skipped after a set time, such as five (5) seconds, and some may require the Web site visitor to click on the video advertisement to initiate play.)
.  

As per claim 29, Barraclough teaches the do-not-disturb method according to claim 25, wherein if the playing of the first media in the window is not triggered by the playing operation of the user, the method further comprises: displaying a first control in the media playing window or in a pop-up window, wherein the first control is configured to trigger the playing of the first media; and 7International Application No. PCT/CN2018/083963 Attorney Docket No. 13210063USPreliminary Amendment when the first control is triggered, playing, by the terminal, the first media.  (Figure 8F [0115] The media content 880 can present a media item 882 as a content item, as well as a media control 884 to initiate, pause, or stop playback of the media item 882.  For example, if auto-playback is enabled for the media item 882, a user can use the media control 884 to pause playback of the media item.  The user can also use the media control 882 to 

As per claim 30, Barraclough the do-not-disturb method according to claim 29, wherein first prompt information in a form of text or icon is displayed in the media playing window or in the pop- up window, to prompt that automatic playing is not allowed or prompt the user whether to play the first media (Figure 8F [0115] The media content 880 can present a media item 882 as a content item, as well as a media control 884 to initiate, pause, or stop playback of the media item 882.  For example, if auto-playback is enabled for the media item 882, a user can use the media control 884 to pause playback of the media item.  The user can also use the media control 882 to initiate playback of a media item that is set to auto-play, but auto-play is prevented due to display settings for the content 870. Control 884 is being interpreted herein as a prompt in the form of an icon.) 

Claim 35 is similar in scope to that of claim 25, and is therefore rejected under similar rationale. Further Barraclough teaches a framework and modules [0124]. 
Claim 36 is similar in scope to that of claim 26, and is therefore rejected under similar rationale. Further Barraclough teaches a framework and modules [0124]. 


Claim 37 is similar in scope to that of claim 25, and is therefore rejected under similar rationale.

Claim 39 is similar in scope to that of claim 27, and is therefore rejected under similar rationale.
Claim 40 is similar in scope to that of claim 28, and is therefore rejected under similar rationale.
Claim 41 is similar in scope to that of claim 29, and is therefore rejected under similar rationale.
Claim 42 is similar in scope to that of claim 35, and is therefore rejected under similar rationale.
Claim 43 is similar in scope to that of claim 36, and is therefore rejected under similar rationale.
Claim 44 is similar in scope to that of claim 25, and is therefore rejected under similar rationale.


Claims 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barraclough et al (“Barraclough”, US 2018/0349638) in view of Dirks et al (“Dirks”, US 2017/0132659) in view of Garner et al (“Garner”, US 2018/0032155) in view of Champion et al (“Champion”, US 2007/0244586 )

As per claim 31, Barraclough-Dirks-Garner fails to distinctly point out enabling a control setting for do not disturb mode for all or some applications. However, Champion 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Champion with the method of Barraclough-Dirks. Motivation to do so would have been selectively allow a user to decide which applications to enable and disable thereby removing autoplay features from unwanted applications.

As per claim 32, Champion teaches the do-not-disturb method according to claim 25, wherein the method further comprises: in response to an operation of the user, or when it is detected that data traffic is turned on, or when the terminal is in a conference 

As per claim 33, Champion teaches the do-not-disturb method according to claim 25, wherein the method further comprises: in response to an operation of the user, or when it is detected that data traffic is turned on, or when the terminal is in a conference mode or a mute mode, displaying a second interface for setting the media do-not-disturb mode, wherein the second interface comprises identifiers of M applications and M controls for setting whether to enable the media do-not-disturb mode, the M controls 


3.	Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barraclough et al (“Barraclough”, US 2018/0349638) in view of Dirks et al (“Dirks”, US 2017/0132659) in view of Steele (“How to Turn Off Autoplay Videos”, September 27, 2017).

As per claim 34, Barraclough-Dirks fails to distinctly point out disabling do not disturb upon detecting a wifi network. However, Steele teaches the do-not-disturb method according to claim 25, wherein the method further comprises: when it is detected that the terminal accesses a Wi-Fi network, prompting the user to disable the media do-not-disturb mode, or displaying the first 
    PNG
    media_image1.png
    589
    831
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Steele with the method of Barraclough-Dirks. Motivation to do so would have been to protect the user from data overages in an area that does not have wifi thereby saving data and potentially money. 







Response to Arguments
Applicant’s arguments with respect to claim(s) 1-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically the arguments presented in light of the amendments are moot in view of the newly cited reference Garner.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN F PITARO/Primary Examiner, Art Unit 2198